Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 1 of 9




                      EXHIBIT N
Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 2 of 9



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 3 of 9



                                                                  Page 113

   1      about the admissions process, I believe it is the
   2      documents that are provided to the admissions during
   3      that training process.
   4           Q.     Is it your understanding of this flowchart
   5      that it captures the enrollment process?            Sorry, not
   6      this 11106.
   7                  Is it your understanding of the flowchart
   8      that's provided to admissions counselors that that
   9      flowchart captures the admissions process?
  10           A.     Right.    And I believe a lot of these
  11      categories and stages would be omitted from that
  12      because it's not part of their topical lens on what
  13      they are looking at in a student during the Oracle
  14      time.
  15                         MR. GLAPION:       And I'll ask you,
  16      Adam, because that has not been produced.            We've
  17      asked for all training documents multiple times so
  18      if there is a flowchart that reflects something that
  19      is provided in training, I would like that provided
  20      fairly soon.
  21                         MR. BOWSER:      Okay, we can look.
  22      BY MR. GLAPION:
  23           Q.     Have you ever heard the term "deferred
  24      opportunity"?
  25           A.     Yes.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 4 of 9



                                                                  Page 114

   1           Q.     Under what circumstances would an
   2      opportunity be deferred?
   3           A.     It was just another way to close a student
   4      in the system.     It was intended to be used for when
   5      somebody had expressed interest at a later time,
   6      deferring them to another -- for another time, but
   7      Closed/Lost was the common practice which is why
   8      it's not even on here.
   9           Q.     Were admissions counselors trained on best
  10      practices in terms of marking an opportunity
  11      lost/closed or deferred?
  12           A.     I think that was probably on a case by
  13      case, by I know that closed/lost was the common
  14      practice.    Closed/deferred was seldom used,
  15      regardless of the student suggesting that they might
  16      move forward at another juncture.
  17           Q.     I recognize your testimony that it was
  18      seldom used.     What was the proper way to mark
  19      someone who expressed interest at a later date?
  20           A.     Close/deferred.
  21           Q.     But it just -- you know, as things
  22      happened, it became sort of practice to just
  23      lost/close everything is what you are saying;
  24      correct?
  25           A.     Right.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 5 of 9



                                                                    Page 115

   1           Q.     So what is the proper way to mark someone
   2      who is an opportunity that said they are not
   3      currently interested, but Post could continue to
   4      contact them because they may be interested in the
   5      future?
   6           A.     I'm sorry, can you repeat the question?
   7           Q.     Sure.   What is the proper way to mark an
   8      opportunity that says the following:               I am not
   9      currently interested, but you can continue to
  10      contact me because I may be interested in the
  11      future?
  12           A.     I believe there would be a reject reason
  13      available for that in the closed/reject code.
  14           Q.     Would they be properly marked as
  15      lost/closed or lost/deferred?
  16           A.     Closed.    Yeah, they would be
  17      closed/deferred, yes.       But they could be closed/lost
  18      as well.
  19           Q.     But the technically proper way is
  20      closed/deferred?
  21           A.     The technically proper way would be
  22      closed/deferred.
  23           Q.     Are closed and -- don't mind me while I
  24      find another exhibit -- but are closed and lost
  25      opportunities considered part of the pipeline that

                                  Veritext Legal Solutions
       800-227-8440                                                     973-410-4040
Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 6 of 9



                                                                  Page 116

   1      we discussed previously?
   2           A.     No.
   3           Q.     Are rejected leads considered to be part
   4      of the pipeline that we discussed previously?
   5           A.     No.
   6           Q.     Are rejected leads considered, even after
   7      rejected, potential new enrollments?
   8           A.     They could be.
   9           Q.     I'm asking not whether they could end up
  10      as new enrollments; I'm asking are they considered a
  11      category from which new enrollments could be mined,
  12      if you will?
  13           A.     Is the question could?
  14           Q.     Did Post view rejected leads as a category
  15      of potential new enrollments even after they were
  16      marked as rejected?
  17           A.     They could, yes.
  18           Q.     Who could?
  19           A.     You can procure an enrollment out of a
  20      rejected lead.
  21           Q.     I understand.       I'm trying to clarify your
  22      answer.
  23                  So you are saying a rejected lead could
  24      eventually become an enrolled student?
  25           A.     Yes.

                                   Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 7 of 9



                                                                  Page 117

   1           Q.     I'm asking at the time a lead is rejected,
   2      are they still considered a potential new enrollment
   3      by Post?
   4           A.     I guess I don't understand the question.
   5           Q.     There are a lot of rejected leads; is that
   6      fair to say?
   7           A.     Yes.
   8           Q.     In that lot of rejected leads, does Post
   9      view those as still an avenue to potentially obtain
  10      new enrollments?
  11           A.     Yes.
  12           Q.     Same question with respect to lost/closed
  13      and lost opportunities.        After they are marked as
  14      closed/lost, are they still considered a potential
  15      avenue for new enrollments?
  16           A.     Yes.
  17                         MR. GLAPION:       Can we mark this as --
  18      what are we on -- 18, and please hand it to the
  19      witness when you can.
  20                          (Exhibit 18, Emails, Bates Numbers
  21                         PU00000062 through 64, marked for
  22                         identification.)
  23      BY MR. GLAPION:
  24           Q.     Have you seen this document before?           If
  25      you need time to look at it still, that's fine.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 8 of 9



                                                                  Page 118

   1           A.      Yes.
   2           Q.      What is this email or, excuse me, what
   3      does this document appear to be?
   4           A.      An email.
   5           Q.      From who?
   6           A.      From Melanie Davis.
   7           Q.      To whom?
   8           A.      Carissa Valluzzo.
   9           Q.      Who is Carissa Valluzzo?
  10           A.      Admissions counselor at Post.
  11           Q.      Is she still an admissions counselor at
  12      Post.
  13           A.      Yes.
  14           Q.      The email you see at PU 62 from Melanie
  15      Davis to Carissa Valluzzo states, Thank you for
  16      following up with me.        I am unable to attend school
  17      at time -- I believe that was a typo -- but at time.
  18      I was very interested at the time I contacted your
  19      school.     Shortly afterwards, my life was interrupted
  20      by unpleasant events and I am no longer able to
  21      continue my plan for school.
  22                   Do you see that?
  23           A.      Yes.
  24           Q.      And then it says, You may close my file.
  25                   Do you see that?

                                   Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-18 Entered on FLSD Docket 07/05/2019 Page 9 of 9



                                                                  Page 119

   1           A.     Yes.
   2           Q.     What is the technically proper way that
   3      Melanie Davis's file should have been marked after
   4      this email was received?
   5           A.     Closed/deferred I would think, but again,
   6      anything, closed/lost.
   7           Q.     I understand your testimony that
   8      closed/lost was primarily used, but based on the
   9      wording of this email, the technically proper way,
  10      your testimony is that it would be closed/deferred;
  11      correct?
  12           A.     Yes.
  13           Q.     Is it fair to categorize rejected leads
  14      and lost/closed opportunities as people who were
  15      once in the enrollment pipeline and are no longer in
  16      the enrollment pipeline?
  17           A.     For closed opportunities?
  18           Q.     Closed opportunities, yes.
  19           A.     Yes.
  20           Q.     And the same for rejected leads?
  21           A.     The leads never made it to the pipeline,
  22      but yes.
  23           Q.     When a lead or opportunity expressed
  24      disinterest when you -- actually, let's do a lead.
  25                  When a lead said, you know what, I'm no

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
